Title: 21st.
From: Adams, John Quincy
To: 


       We had to day a Doctor Haven, from Portsmouth to preach; to day: he took his text from Psalm XXIII. 1. The Lord is my shepherd, I shall not want: in the forenoon, and in the afternoon, from I Corinthians. I: 18. For the preaching of the Cross is to them that perish; foolishness: but unto us which are saved it is the power of God. I did not by any means like him so well, as I did Mr. Thatcher last Week. He is neither an extraordinary writer, nor speaker. ’Tis said he is an humble imitator of the famous Whitfield; which does not by any means raise my opinion of him. He talk’d a good deal about shepherds; and the Cross, and those that perish &c. but I heard nothing very edifying to me, in the whole day.
       